Title: To James Madison from Anthony Morales, 27 December 1806
From: Morales, Anthony
To: Madison, James



Sir
George Town (Ptm) this 27th. Decr. 1806.

I inclose the Original of my private Instructions, as also the original letter of the Government of St. Martin, and expect you will lay them before the President, requesting His Excellency’s particular consideration, on the matter.  I inclose also, a letter from my former functions at St. Domingo, by which you will see, that, notwithstanding my Tittle of Consul General, (as it appears on my commission) I was by my private Instructions charge d’affaires &ca., the same as my present private Instructions, express it; more satisfactions can be produced to the President, (if require:) and nothing shall be omitted, on my part, to prove that my greatest wishes and aspiration, are tending to the preservation, of a good understanding, friendship, and harmony, betweext Holland, and the U. S. of America.  I remain respectfully Your humble Servant

Anthony Morales

